Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2022 has been entered.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8-11, 13, 15-18, 20-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising/marketing activities or behaviors, business relations/sales activities, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: retrieving historical information about a user/identifying digital data based on a likelihood that the user will interact with the digital data determined by performing predictive analysis using the historical information about the user/embedding the identified digital data in a messaging prompt to be transmitted to the user/ embedding the digital data with a tag identifying an object and a link to a website comprising information about the object, wherein the linked website includes a second link to a website including the object/transmitting the messaging prompt to the user/capturing user interaction data for the digital data in the prompt and the object tagged in the data, wherein capturing user interaction data for the object comprises identifying the object using the embedded tag and tracking user interactions with the website including the object/generating analytic data for the digital data and the object based on the captured user interaction data, wherein the analytic data indicates the effectiveness of the digital data in generating user interactions with the object. The Applicant’s Spec., as well as some of the Applicant’s Figures further describe the context of the claimed invention as pertaining to the commercial interaction – i.e. advertising/marketing- realm: ‘Marketers have limited ways to compare variations of the same dynamic content’, ‘digital data may be advertisements and users may be potential customers’, ‘the advertisements may be embedded with a link to a website and tags for products’, ‘may execute a predictive analysis …to identify a particular advertisement to be included in the message to the user’, ‘each advertisement may include the same or different tagged products’, ‘digital data (e.g., advertisement) of the same type can be transmitted to the segment of users’.
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional element of one or more computing devices/database/a user interface, and data outputting (‘rendering, by the one or more computing devices, the analytic data for the object and the digital data on a user interface’). The computing devices/user interface represent generic computing elements. Data outputting represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the computing devices/user interface represent generic computing elements. They are recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. Data outputting represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 8, 15 are directed to a system and computer-readable medium that comprise similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1.  The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.
 Remaining dependent claims 2-7, 9-14, 16-23 further include the additional limitations of data gathering (receiving a selection of one or more of the other objects) and data outputting (rendering the other objects on the user interface, rendering interaction data for the one or more other objects on the user interface, in response to the selection of the one or more other objects). Data gathering represents insignificant extra-solution activity; data outputting represents insignificant extra-solution activity. The additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. The claims further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-4, 6, 8-11, 13, 15-18, 20-23.



Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

				claims are directed to clear improvements to computer-related technology allowing for accurately correlating objects with specific, known interests of a user based on interactions of the user with digital data related to the user interests. This approach allows for correlating objects with the known interests of a user even when the objects do not seem related to the particular interests
				Applicant points to the Spec, para 48-51
Examiner respectfully disagrees that the claimed invention improves computer-related technology. The claimed invention does recite an abstract idea, as noted above; identifying items of interest to users and analyzing data to determine user interest in items represents a business practice/goal, not another technology/technical field; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field.   The Applicant’s Spec., including paras 48-51, as well as some of the Applicant’s Figures further describe the context of the claimed invention as pertaining to the commercial interaction – i.e. advertising/marketing- realm, and describes the claimed invention as seeking to at best, when implemented, provide a business practice improvement: ‘Marketers have limited ways to compare variations of the same dynamic content’, ‘digital data may be advertisements and users may be potential customers’, ‘the advertisements may be embedded with a link to a website and tags for products’, ‘may execute a predictive analysis …to identify a particular advertisement to be included in the message to the user’, ‘each advertisement may include the same or different tagged products’, ‘digital data (e.g., advertisement) of the same type can be transmitted to the segment of users’. There is no technical evidence/technical support in the Applicant’s Spec., including para 48-51, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

				Claims recite additional elements that integrate any alleged abstract idea into a practical application. Analytic data generated based on the user interaction with the digital data and the object indicates a level of correlation between the object and the user interest depicted in the digital data.
				Applicant points to the Spec, para 58 and 23-25
As noted above, the additional elements do not, alone or in combination, integrate the recited abstract idea into a practical application. This judicial exception is not integrated into a practical application.  Claim 1 includes the additional element of one or more computing devices/database/a user interface, and data outputting (‘rendering, by the one or more computing devices, the analytic data for the object and the digital data on a user interface’). The computing devices/user interface represent generic computing elements. Data outputting represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Independent claims 8, 15 are directed to a system and computer-readable medium that comprise similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1.  The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.  Remaining dependent claims 2-7, 9-14, 16-23 further include the additional limitations of data gathering (receiving a selection of one or more of the other objects) and data outputting (rendering the other objects on the user interface, rendering interaction data for the one or more other objects on the user interface, in response to the selection of the one or more other objects). Data gathering represents insignificant extra-solution activity; data outputting represents insignificant extra-solution activity. The additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. There is no technical support/technical evidence in the Spec., including paras  58 and 23-25 that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field.
					Claims provide a technical solution for determining the level of correlation between an object and a user interest. This solution can be applied to other scenarios where there is a need to find correlations between items and specific user interests.
	Finding correlations between items and specific user interests represents a business practice/goal, not another technology/technical field; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field.   The Applicant’s Spec., as well as some of the Applicant’s Figures further describe the context of the claimed invention as pertaining to the commercial interaction – i.e. advertising/marketing- realm, and describes the claimed invention as seeking to at best, when implemented, provide a business practice improvement: ‘Marketers have limited ways to compare variations of the same dynamic content’, ‘digital data may be advertisements and users may be potential customers’, ‘the advertisements may be embedded with a link to a website and tags for products’, ‘may execute a predictive analysis …to identify a particular advertisement to be included in the message to the user’, ‘each advertisement may include the same or different tagged products’, ‘digital data (e.g., advertisement) of the same type can be transmitted to the segment of users’. There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
12/12/2022